EXHIBIT 10.7

August 11, 2010

CapGen Capital Group VI LP

280 Park Avenue

40th Floor West, Suite 401

New York, New York 10017

Ladies and Gentlemen:

Reference is made to the Amended and Restated Investment Agreement dated as of
August 11, 2010 (as may be further amended, supplemented or otherwise modified
from time to time, the “Investment Agreement”) by and between CapGen Capital
Group VI LP (“CapGen”) and Hampton Roads Bankshares, Inc. (the “Company”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Investment Agreement. Reference is also made to the letter
agreement, dated as of June 30, 2010, between CapGen and the Company (the “June
Letter Agreement”).

The Company and CapGen hereby agree as follows:

On the Closing Date, the Company will issue to CapGen:

(i) A warrant in substantially the form attached hereto as Exhibit A-1 (the
“1.0% Warrant”) to purchase Common Shares at an exercise or strike price of
$0.40 per Common Share aggregating 7,846,859 Common Shares or such greater
number of shares, which in all cases, shall equal 1.0% of the outstanding Common
Stock of the Company, on a fully diluted basis, immediately after giving effect
to the transactions contemplated by the Transaction Documents, including,
without limitation, giving effect to the issuance of all shares of Common Stock
offered pursuant to the Rights Offering and regardless of whether purchased in
the Rights Offering or pursuant to the backstop thereto, the issuance of Common
Stock and warrants through the “Second Closing Date” (as defined in the Second
Amended and Restated Investment Agreement, by and among Carlyle Global Financial
Services Partners, L.P., ACMO-HR, L.L.C. and the Company, as amended from time
to time) and assuming the issuance of all Common Stock issuable pursuant to all
outstanding warrants, which shall be exercisable beginning immediately upon
issuance; and

(ii) A warrant in substantially the form attached hereto as Exhibit A-2 (the
“0.5% Warrant”) to purchase Common Shares at an exercise or strike price of
$0.40 per Common Share aggregating 3,923,429 Common Shares or such greater
number of shares, which in all cases shall equal 0.5% of the outstanding Common
Stock of the Company, on a fully diluted basis, immediately after giving effect
to the transactions contemplated by the Transaction Documents, including,
without limitation, giving effect to the issuance



--------------------------------------------------------------------------------

of all shares of Common Stock offered pursuant to the Rights Offering and
regardless of whether purchased in the Rights Offering or pursuant to the
backstop thereto, the issuance of Common Stock and warrants through the Second
Closing Date, and assuming the issuance of all Common Stock issuable pursuant to
all outstanding warrants, which shall be exercisable upon the earlier of (a) the
written stay, modification, termination, or suspension by the Federal Reserve
Bank of Richmond or another responsible official of the Board of Governors of
the Federal Reserve System or its delegee and the Virginia Bureau of Financial
Institutions of the Written Agreement and (b) the sale of the Company or the
Bank.

Herein, the 1.0% Warrant and the 0.5% Warrant are sometimes collectively
referred to as the “CapGen Warrants”). The CapGen Warrants will be issued as an
inducement to, and in consideration of, CapGen’s participation pursuant to the
Investment Agreement, as an investor in the transactions contemplated by the
Transaction Documents.

The issuance of the CapGen Warrants shall not have any effect on the amount of
the expenses of CapGen and its Affiliates to be payable by the Company in cash
pursuant to the Investment Agreement.

The Company hereby agrees and acknowledges that the registration rights set
forth in the Investment Agreement are applicable to the CapGen Warrants and the
Common Shares issuable upon exercise of the CapGen Warrants, each of which shall
be deemed to be “Registrable Securities” thereunder.

The Company and CapGen hereby agree to make, no later than the Effectiveness
Deadline, any revisions to the CapGen Warrants acceptable to CapGen and
necessary in order to permit a public distribution thereof, including entering
into a customary warrant agreement, appointing a warrant agent and taking such
other steps as will be needed to facilitate such a public distribution.

For the convenience of the parties hereto, this letter agreement may be executed
in any number of separate counterparts, each such counterpart being deemed to be
an original instrument, and all such counterparts will together constitute the
same agreement. Executed signature pages to this letter agreement may be
delivered by facsimile or electronic copy and such facsimiles or electronic copy
will be deemed as sufficient and legally binding as if actual signature pages
had been delivered.

This letter agreement will be governed by and construed in accordance with the
Laws of the State of New York applicable to contracts made and to be performed
entirely within such State.

This letter agreement supersedes the June Letter Agreement, which shall be of no
further force or effect as of the effectiveness hereof.

[Signature page follows]

 

-2-



--------------------------------------------------------------------------------

If you agree with the foregoing, please sign and return a copy of this letter,
which will constitute our agreement with respect to the subject matter of this
letter.

 

Very truly yours, HAMPTON ROADS BANKSHARES, INC. By:  

 

  Douglas J. Glenn   Executive Vice President, General Counsel and Chief
Operating Officer

CONFIRMED AND AGREED

as of the date first above written:

 

CAPGEN CAPITAL GROUP VI LP   By: CAPGEN CAPITAL GROUP VI, LLC,   ITS GENERAL
PARTNER   By:  

 

    John P. Sullivan     Managing Director

[Signature Page to CapGen Investment Letter]